UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7158


VERNELL A. JEFFRIES,

                                            Plaintiff - Appellant,

          and

DONTAY HARRIS; HARRY SHAUCK,

                                                        Plaintiffs,

          versus


PRIVATE OWNERS; SUPERINTENDENT,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   Jackson L. Kiser, Senior
District Judge. (CA-02-1263-7)


Submitted:   November 21, 2003            Decided:   March 23, 2004


Before WIDENER, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished pre curiam opinion.


Vernell A. Jeffries, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Vernell A. Jeffries appeals from the district court’s

order dismissing without prejudice his 42 U.S.C. § 1983 (2000)

complaint for want of prosecution.               The district court dismissed

Jeffries’ complaint because he failed to notify the district court

that   his     address      changed,      and,   because      of   that     failure,

correspondence from the court addressed to Jeffries was returned as

undeliverable. The district court’s dismissal without prejudice is

not appealable.       See Domino Sugar Corp. v. Sugar Workers’ Local

Union 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993).                      A dismissal

without prejudice is a final order only if “‘no amendment [in the

complaint] could cure the defects in the plaintiff’s case.’”                        Id.

at 1067 (quoting Coniston Corp. v. Village of Hoffman Estates, 844

F.2d   461,    463   (7th    Cir.   1988)).       In    ascertaining      whether     a

dismissal without prejudice is reviewable in this court, we must

determine “whether the plaintiff could save his action by merely

amending his complaint.”            Domino Sugar, 10 F.3d at 1066-67.               In

this case, Jeffries may move in the district court to reopen his

case and to file a signed complaint giving his present address.

See Fed R. Civ. P. 11(a).           Therefore, the dismissal order is not

appealable.       Accordingly,       we   dismiss      the   appeal   for    lack    of

jurisdiction. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.

                                                                            DISMISSED